204 S.E.2d 556 (1974)
21 N.C. App. 369
STATE of North Carolina
v.
James Lloyd YOUNG.
No. 7412SC210.
Court of Appeals of North Carolina.
May 1, 1974.
Certiorari Denied July 1, 1974.
*558 Atty. Gen. Robert Morgan by Associate Atty. John R. Morgan, Raleigh, for the State.
Smith & Geimer, P.A., by Kenneth Glusman, Fayetteville, for defendant appellant.
Certiorari Denied by Supreme Court July 1, 1974.
BALEY, Judge.
Defendant contends that the police acted illegally in seizing his car on 17 May 1973, and that the brick scrapings and other items of evidence found in the car should not have been admitted. This contention cannot be upheld. When police officers discover evidence of a crime in plain view, without the necessity of a search, they may seize the evidence without obtaining a search warrant. Coolidge v. New Hampshire, 403 U.S. 433, 91 S. Ct. 2022, 29 L. Ed. 2d 564 (1971); State v. Duboise, 279 N.C. 73, 181 S.E.2d 393; State v. Bell, 270 N.C. 25, 153 S.E.2d 741; State v. Fry, 13 N.C.App. 39, 185 S.E.2d 256, cert. denied and appeal dismissed, 280 N.C. 495, 186 S.E.2d 514. In this case defendant's car was in plain view when the police officers went to Brookwood Trailer Park to find defendant. A murder had been committed; defendant was the last person seen with the victim; defendant's trailer had just burned down under the most suspicious circumstances; and defendant's car had blood on the door handles and bumper. Clearly, the officers were justified in concluding that the car constituted evidence of a crime and should be seized.
*559 In Coolidge v. New Hampshire supra, the Supreme Court held that the "plain view" rule does not apply unless the police have a right to be at the place where the evidence is discovered. Here the officers went to defendant's premises looking for him for interrogation concerning a brutal murder when he was a logical suspect, and they had a right to be on the premises and seize any evidence in plain view. The bloodstained car was easily visible from the street, front entrance, or other portions of defendant's premises which were open to the public. Cf. Smith v. VonCannon, 283 N.C. 656, 197 S.E.2d 524. The seizure was inadvertent, since the officers were intending to look for defendant rather than to search for evidence. The items found in the car were properly admitted into evidence.
Defendant assigns as error the admission in evidence of the confidential statement which he made to Officer Newsome. This statement concerned certain information about his personal life which was not mentioned in the signed confession, but this information did not relate to the guilt or innocence of the defendant and was not of sufficient significance to have affected the verdict of the jury. The signed confession which the trial court found to be freely and voluntarily made was admitted into evidence, and its admissibility is not challenged on this appeal. The additional information in the confidential statement bears primarily on the issue of premeditation and deliberationan issue which the jury resolved in the defendant's favor. We find no error in admission of the alleged confidential statement.
Defendant argues that the trial court erred in overruling his objection to certain remarks made by the district attorney in arguing the State's case to the jury. However, "the argument of counsel must be left largely to the control and discretion of the presiding judge." State v. Westbrook, 279 N.C. 18, 39, 181 S.E.2d 572, 584, vacated and remanded on other grounds, 408 U.S. 939, 92 S. Ct. 2873, 33 L. Ed. 2d 761 accord, State v. Seipel, 252 N.C. 335, 113 S.E.2d 432. In this case the district attorney's remarks were not of such an inflammatory character as to form the basis for prejudicial error, and the trial court did not abuse its discretion in allowing him to proceed with his argument.
Defendant has brought forward a number of other assignments of error concerning the admission or exclusion of evidence, and there may have been instances when the court erred in either admitting or excluding some evidence of minor probative weight. We have carefully examined each of the assignments and are of the opinion that the action of the trial court, if error, could not have affected the outcome of the trial. For example, the testimony offered by defendant to account for the presence of the brick scrapings in his car was perhaps relevant and admissible, but its exclusion could not have affected the jury's verdict.
The evidence of defendant's guilt in this case is overwhelming. Ce Ce Kvist was killed by being beaten with a brick, and defendant had been in possession of the brick which killed her. He was the last person seen with Ce Ce, and he was found a few hours after the killing with human blood on his feet. His latent fingerprints, and his bloody footprints, were found at the scene of the crime. Furthermore, defendant made a complete and detailed confession of the crime. In view of this very strong evidence, it is totally unlikely that defendant would have been acquitted, or convicted only of manslaughter, if the trial court had ruled correctly on all evidentiary questions presented to it. Not every error relating to the admission and exclusion of evidence requires a new trial. State v. Rainey, 236 N.C. 738, 74 S.E.2d 39; 1 Stansbury, N.C. Evidence (Brandis rev.), § 9. When error is harmless beyond a reasonable doubt, defendant is not entitled to a reversal. Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705 *560 (1967); State v. Jones, 280 N.C. 322, 185 S.E.2d 858; State v. Taylor, 280 N.C. 273, 185 S.E.2d 677.
Although defendant has not received a perfect trial, he has received a fair one. The investigation of the case was thorough and the presentation of the State's evidence complete and convincing. The defendant was well represented by counsel, and his defense was fully documented for the jury. Except as to the issue of premeditation and deliberation, the jury believed and accepted the State's version of the facts, and accordingly they convicted defendant of second degree murder. Defendant has not shown the existence of any prejudicial error.
No error.
CAMPBELL and HEDRICK, JJ., concur.